Citation Nr: 0901054	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  04-07 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to November 29, 2001, 
for a permanent and total disability evaluation for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to April 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted a permanent and total disability 
evaluation for pension purposes, effective November 29, 2001, 
the date of the RO's receipt of the veteran's claim.  The 
veteran appealed.

In a June 2008 decision, the Board remanded the claim for 
further development.  The veteran had originally requested a 
hearing before the Board, but later revoked his request.  In 
the Informal Hearing Presentation, the representative 
requested a remand for a hearing.  The Board complied.  The 
veteran revoked his hearing request in correspondence dated 
in September 2008.  Therefore, no hearing request is pending 
at this time.


FINDINGS OF FACT

1.  Entitlement to a permanent and total disability 
evaluation for pension purposes was denied in August 1985, 
April 1997, and June 1997 rating decisions. The veteran was 
informed of the determinations but did not appeal.

2.  The evidence in the claims file from July 1997 does not 
reflect evidence of an informal claim, a formal claim, or a 
written intent to file a claim of entitlement to a permanent 
and total disability evaluation for pension purposes during 
that time period.


CONCLUSIONS OF LAW

1.  The August 1985, April 1997, and June 1997 RO rating 
decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.203, 20.1103 (2008).

2.  The legal criteria for an effective date prior to 
November 29, 2001, for the grant of a permanent and total 
disability evaluation for pension purposes have not been met.  
38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board begins by noting that as an initial rating and an 
effective date have been assigned the notice requirements of 
38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  The claimant was provided the opportunity to present 
pertinent evidence, including an opportunity for a Board 
hearing.  In sum, there is no evidence of any VA error in 
assisting the appellant that reasonably affects the fairness 
of this adjudication.
 
The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim, including after 
the claim was remanded in June 2008.  Indeed, the appellant 
has not suggested that such an error, prejudicial or 
otherwise, exists. Hence, the case is ready for adjudication. 
 

Analysis

The veteran asserts that the effective date for the grant of 
a permanent and total disability evaluation for pension 
purposes should be earlier than November 29, 2001, but he 
does not specify an exact date.

The record reflects that the veteran filed his most recent 
claim of entitlement to a permanent and total disability 
evaluation for pension purposes in November 2001.  The RO 
granted the claim in a July 2002 rating decision effective 
November 29, 2001.  He had previously been denied entitlement 
to a permanent and total disability evaluation for pension 
purposes based on a lack of showing of unemployability in 
August 1985, April 1997, and June 1997 rating decisions.  
Those decisions were not appealed and are final.  38 U.S.C.A. 
§ 7105.  Therefore, the effective date cannot precede June 
1997, the date of the last denial of his claim without a 
claim for clear and unmistakable error.  38 U.S.C.A. § 7111.  
Such a claim has not been filed.

Unless specifically provided otherwise, the effective date of 
an evaluation and award of pension will be the date of the 
receipt of claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, 
even if entitlement arose prior to the date of claim, the 
later date is the veteran's claim for entitlement to pension 
benefits, which is dated November 29, 2001.  Therefore, as 
the assigned effective date is the date of the receipt of 
claim, the only way that the veteran could receive an earlier 
effective date is if a formal or informal claim for pension 
was filed between July 15, 1997, the date of correspondence 
of the final rating decision and November 29, 2001, the date 
of the receipt of the current claim for entitlement to 
pension.  If so, then the analysis would then focus on which 
came later: the claim or the date entitlement arose.

Under 38 C.F.R. § 3.155(a) (2008), the claimant or a 
representative of the claimant can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Under 38 
C.F.R. § 3.157(b) (2008), a VA medical record may be accepted 
as an informal claim for pension benefits that were 
previously denied for the reason the disability was not 
permanently and totally disabling.

If the veteran was prevented, by reasons of a disability, 
which was so incapacitating, from applying for pension 
benefits for a period of at least 30 days beginning on the 
date on which he became permanently and totally disabled, the 
effective date will be the date of application for the 
benefits or the date on which he became permanently and 
totally disabled, provided that the veteran applies for a 
retroactive award within one year from such date, whichever 
is to the advantage of the veteran.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. § 3.400(b)(1).  While rating board 
judgment must be applied to the facts and circumstances of 
each case, extensive hospitalization will generally qualify 
as sufficiently incapacitating to have prevented filing the 
claim.  Id.  

In this case, there is no evidence in the record that the 
veteran was prevented by reasons of an incapacitating 
disability from filing his claim.  Therefore, 38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. § 3.400(b)(1) do not apply.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against 
entitlement to an effective date prior to November 29, 2001 
for the grant of a permanent and total disability evaluation 
for pension purposes.  The veteran did not file a formal 
claim between July 11, 1997 and November 29, 2001.  He also 
did not file an informal claim during that period.  There are 
no personal statements provided by the veteran or his 
representative between that time period that would indicate 
an informal claim.  The only discussion of unemployability 
appears in an outpatient record dated in August 1998, where 
the veteran mentioned that he had been unemployed for 10 
years.  The veteran, however, notes that he lost his job 
because he overstayed a disability leave.  There is no 
evidence that the veteran was unable to work due to a 
permanent disability that could be interpreted as an informal 
claim.  Therefore, as no formal or informal claim was filed, 
the effective date is continued from November 29, 2001.

For the reasons stated above, the preponderance of the 
evidence is against a finding that an effective date prior to 
November 29, 2001, is warranted for the grant of entitlement 
to a permanent and total disability evaluation for pension 
purposes.  

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).



ORDER

Entitlement to an effective date earlier than November 29, 
2001 for the grant of a permanent and total disability 
evaluation for pension purposes is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


